UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4573


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JONATHAN C. HAMLETTE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:01-cr-00596-CCB-1)


Submitted:    February 6, 2009              Decided:   February 18, 2009


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Sapna Mirchandani, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for
Appellant. Philip S. Jackson, Assistant United States Attorney,
Baltimore, Maryland.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jonathan Hamlette appeals his sentence of twenty-one

months’          imprisonment    and     twelve     months’       supervised      release

imposed after the district court revoked his previous term of

supervised release.             In Hamlette’s notice of appeal, he contends

that       any    sentence    imposed     upon    revocation      of    his    supervised

release was limited to two years.                   Hamlette’s attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967),          alleging    both      that   the    district      court      failed    to

sufficiently articulate its reasons for imposing a twenty-one

month      term     of   imprisonment     and     that   the    sentence      imposed   is

unreasonable         because     the    district     court     failed    to    adequately

consider alternatives to imprisonment.                    Counsel states, however,

that he has found no meritorious grounds for appeal.                          We affirm. *

                 Because     Hamlette     did     not    object    to    the     district

court’s failure to articulate the reasons for its sentence, we

review for plain error.                United States v. Olano, 507 U.S. 725,

732 (1993); United States v. Hughes, 401 F.3d 540, 547 (4th Cir.

2005).       In United States v. Crudup, 461 F.3d 433, 437 (4th Cir.

2005), we held that “revocation sentences should be reviewed to

determine whether they are ‘plainly unreasonable’ with regard to


       *
       Although Hamlette was informed of his right to file a pro
se supplemental brief, he has not done so.



                                              2
those     18      U.S.C.     § 3553(a)       (2006)     factors        applicable     to

supervised release revocation sentences.”                      We recognized that

review of a sentence imposed on revocation of supervised release

involves both procedural and substantive components.                             Id. at

438.     A sentencing court must provide a sufficient explanation

of the sentence to allow effective review of its reasonableness

on appeal.         United States v. Moulden, 478 F.3d 652, 657 (4th

Cir.     2007)        (probation       revocation).      The     court        need    not

“robotically       tick      through    § 3553(a)’s      every     subsection,”       or

“explicitly       discuss      every    § 3353(a)      factor     on    the    record.”

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

               Our review of the record in this case leads us to

conclude       that    the    district      court’s     reasons    supporting        its

sentencing decision are sufficiently apparent from the record.

We     conclude    that      the   sentence       is   neither    procedurally       nor

substantively unreasonable.                 See United States v. Finley, 531

F.3d 288, 297 (4th Cir. 2008).                   We find that the district court

complied with all relevant statutory provisions in imposing his

sentence.

               In accordance with Anders, we have reviewed the record

in     this    case    and    found    no    meritorious       issues    for    appeal.

Accordingly, we affirm Hamlette’s conviction and sentence.                           This

court requires that counsel inform Hamlette, in writing, of the

right to petition the Supreme Court of the United States for

                                             3
further review.      If Hamlette requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Hamlette.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     4